Citation Nr: 0833659	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-37 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected depression.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which granted service connection for 
depression and assigned a 30 percent initial evaluation 
effective from October 2000.  

Subsequently, an earlier effective date of October 1999 for 
the grant of service connection for depression was assigned 
and an initial rating of 50 percent was granted.  The veteran 
has indicated that he wishes to pursue an appeal as to the 
claim of entitlement to an initial disability evaluation in 
excess of 50 percent for service-connected depression.

This case was previously before the Board in April 2007 at 
which time 9 claims were addressed on the merits and the 
claim for an initial rating in excess of 50 percent for 
depression was remanded for additional evidentiary 
development and due process matters.  The actions requested 
in that remand were undertaken and the case has returned to 
the Board for appellate consideration.  


FINDINGS OF FACT

Throughout the entirety of the appeal period, the veteran's 
depression has produced no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 50 
percent for service-connected depression have not been met 
for any portion of the appeal period (i.e., from October 26, 
1999).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008), (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues"); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in May 2002 in this case, the RO sent the 
veteran a letter, dated in April 2001, which satisfied the 
duty to notify provisions except that it did not inform him 
how a disability rating and effective date would be assigned 
should service connection be granted.  The veteran was 
provided with notice of how VA determines disability ratings 
and effective dates in a March 2006 notice letter, after the 
RO had already granted service connection.  Nevertheless, 
because the claim for service connection had been granted, 
the defect in the timing of the notice about how a disability 
rating and effective date would be determined was harmless 
error as to that claim.  Dingess, 19 Vet. App. at 491.  

In addition, by the time the March 2006 notice letter had 
been sent, the veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing supplemental statements of the case in September 2006 
and June 2008.  These documents informed the veteran of the 
regulations pertinent to his appeal, including the applicable 
rating criteria, advised him of the evidence that had been 
reviewed in connection with his appeal, and provided him with 
reasons for its decision.  38 U.S.C.A. § 7105(d).  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and VA medical records dated through March 
2008 are on file.  The veteran has at no time referred to 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
Moreover, in addition to obtaining all relevant medical 
records, VA afforded the veteran numerous VA examinations, 
including one most recently conducted in April 2008 to 
evaluate his depression.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Factual Background

The veteran filed a service connection claim for non 
Hodgkin's lymphoma in October 2000.  In an April 2002 rating 
action, service connection was established for non Hodgkin's 
lymphoma, for which a non-compensable evaluation was 
assigned, effective from October 2000.  

In February 2001, the veteran filed a claim for depression 
listing the onset date of this condition as November 1999.  
Private medical records reveal that depression was diagnosed 
as early as 1994.  Records from 1999 to 2001 reflect that the 
veteran's symptoms included insomnia, anxiety, depression, 
and stress and indicate that he was treated for depression 
during that time for Xanax was prescribed.  

A VA examination was conducted in April 2002.  The veteran's 
complaints included fatigue and newly diagnosed non Hodgkin's 
lymphoma.  Mood was described as dysphoric with thoughts of 
hopelessness, mild anhedonia, low appetite and insomnia.  He 
also expressed worry and anxiety of financial matters.  He 
reported that his physical health problems had caused 
limitations which in turn resulted in low mood and anger.  
Temper problems with angry outbursts and frustration, but 
without physical aggressiveness were noted.  Suicidal, 
paranoid and homicidal ideations were denied.  The veteran 
reported that he had a variety of interests and participated 
in activities including cooking, shopping and repairing.  He 
also stated that he socialized with male friends and visited 
with his mother and sons during the week.  

On examination, speech was within normal limits.  Affect was 
appropriate.  There was no evidence of psychotic thought 
process or of impairment.  The veteran complained of daily 
memory impairment; but memory testing, both recent and 
remote, was adequate.  The veteran complained of 
concentration problems, such as forgetfulness, which 
sometimes impacted his daily life.  Recurrent, moderate major 
depressive disorder was diagnosed and a Global Assessment of 
Functioning (GAF) score of 60 was assigned  The VA examiner 
opined that the veteran's medical condition - non Hodgkin's 
lymphoma, and the related reduced functional ability were 
major factors in the veteran's depression, and identified 
unemployment and limited income as exacerbating factors.

In a rating action issued in May 2002, service connection was 
established for major depressive disorder associated with 
Hodgkin's lymphoma (depression hereinafter), for which a 30 
percent evaluation was assigned, effective from October 2000.  

The file contains a correspondence from the Social Security 
Administration (SSA) to the veteran dated in September 2002 
informing him that he did not qualify for disability 
benefits.

Records dated in 2002 and 2003 show continued treatment for 
depression without symptoms of suicidal or homicidal ideation 
and with assigned GAF scores ranging from 55 to 65.  When 
evaluated in September 2003, the veteran was not considered a 
risk to himself or others and it was reported that his 
symptoms of depression and anxiety were treated with 
medication.  There was no evidence of overt psychosis or 
mania.  Sleep was described as manageable and it was noted 
that the veteran experienced enjoyment in limited activities.  
Stressors including chronic medical concerns and financial 
strain were identified.  Moderate depressive disorder was 
diagnosed and a GAF score of 55 was assigned.  

In a rating action issued in early November 2003, a 50 
percent evaluation was assigned for major depressive 
disorder, effective from November 2003.  
When evaluated later in November 2003, it was commented that 
no harmful ideation was present.  Mood was depressive and the 
veteran had health and financial concerns.  There was no 
evidence of overt psychosis or mania.  Sleep was described as 
manageable and it was noted that the veteran experienced 
diminished enjoyment in activities.  Moderate depressive 
disorder was diagnosed and a GAF score of 50 was assigned.  
When evaluated in January 2004, a GAF score of 60 was 
assigned.  The veteran was seen in April 2004, at which time 
he complained of depression due to health and marital 
problems.  He reported that his physical strength was 
increasing and his goal was to return to work on a part-time 
basis, if possible.  The veteran also indicated that he 
wanted to improve communication with his wife.  On 
evaluations conducted in June 2004 and December, the veteran 
was fairly groomed and his speech rate was normal.  No 
harmful ideation was present and the veteran reported having 
improved mood with medication.  There was no overt psychosis 
or mania.  It was noted that the veteran experienced 
enjoyment in limited activities.  Major depressive disorder 
was diagnosed at those times and GAF scores of 60 were 
assigned.   

The veteran continued to be treated for depression during 
2005 with stressors including his marital relationship.  No 
suicidal or homicidal ideation was reported.

In a Supplemental SOC issued in August 2005, an earlier 
effective date of October 1999 was assigned for the grant of 
service connection for depression with an evaluation of 50 
percent.  

The file includes a lay statement from the veteran's wife 
dated in May 2006 in which she described the veteran's 
behavior to include mood swings, angry rages and 
destructive/violent outbursts and noted he had gotten worse 
over time.  Statements from the veteran's son and stepson 
also dated in May 2006 described the veteran's behavior to 
include mood swings, angry outbursts and physical 
confrontations.  

The veteran continued to be treated for depression from 2006 
to 2008 without symptoms of suicidal or homicidal ideation.  
During that time, the veteran mentioned symptoms including 
anger, depressed mood, anxiety and low mood.  Evaluations 
revealed normal speech, appropriate grooming, and no overt 
pyschosis or mania.  

A VA examination was conducted in April 2008 and the claims 
folder was reviewed.  The social history indicated that the 
veteran had been married to his spouse for 30 years and had 2 
sons and a grand-child who he saw at least bi-weekly.  He 
reported having a long history of marital discord and 
conflict with his wife.  The veteran indicated that he had 
not been employed since October 2000, and explained that 
during the 1990's he had done occasional contract work as a 
decorator.  He stated that his capacity to perform gainful 
employment was complicated by being diagnosed with non-
Hodgkin's lymphoma in the early 1990's with subsequent 
chemotherapy and spenectomy.  He complained of on-going 
symptoms of depression in conjunction with health, financial 
and marital concerns.  On examination, mood was mildly 
depressed.  Though processes were logical and coherent and 
speech was within normal limits. There was no indication of 
psychosis, hallucinations, delusions or loose associations.  
The veteran denied having suicidal or homicidal ideation.  
There was a slight decreased in short-term recall.  The 
veteran was described as well oriented with demonstrated good 
abstract thinking and social judgment.  

The VA examiner summarized that the veteran had symptoms of 
depression, at least as likely as not partially related to 
his service-connected medical conditions and other 
psychosocial factors.  It was observed that the veteran's 
depression was being maintained on four psychotropic 
medications, which the veteran himself reported had resulted 
in some improvement of his affective state.  The veteran also 
indicated that his depression was exacerbated by marital 
issues.  It was reported that substance abuse was not a 
factor with regard to the veteran's overall functioning.  

The VA examiner opined that the veteran's depression was 
productive of moderate impairment in his overall 
social/vocational functioning.  The veteran reported having 
limitations including daily hip pain and fatigue on exertion 
and due to the use of medication, both impacting his 
activities of daily living.  The veteran also acknowledged 
having an erratic sleep pattern aggravated by hip pain.  He 
described some of his daily/social activities as going to a 
local restaurant, grocery shopping, and visits with his sons 
and their families.  The examiner mentioned that moderate 
impairment was also demonstrated by the veteran's slightly 
decreased short-term memory, as well as some slight decreased 
in attention and concentration.  A diagnosis of depression, 
related to both a service-connected medical condition and 
non-service connected psychosocial issues, and a GAF score of 
50 was assigned. 


Legal Analysis

The veteran contends that his service-connected depression 
warrants an evaluation in excess of the 50 percent evaluation 
currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The veteran's disability due to service-connected depression 
is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9434.  Under the general rating formula for mental disorders, 
which became effective prior to the veteran's claim for 
service connection, a 30 percent disability evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name. The 
psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), p. 32].

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61 to 70 denotes mild 
symptoms or some difficulty in social and occupational 
functioning.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

The evidence establishes that for the entirety of the appeal 
period extending from October 1999 forward steady symptoms of 
depression, anxiety, some sleep impairment, low mood, and 
occasional angry outbursts have manifested, all of which are 
consistent with the criteria warranting the currently 
assigned 50 percent evaluation.  The Board observes that 
these symptoms have remained constant problems since that 
time.  In addition, from about October 2000, which the 
veteran stopped working, forward, occupational and social 
impairment has been most consistent with occupational and 
social impairment with reduced reliability and productivity 
consistent with a 50 percent evaluation; without evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, required for the assignment of a 70 
percent evaluation.

Concerning social functioning, the evidence dated from 1999 
forward reflects that the veteran has a stable family 
situation.  He has been married for about 30 years, albeit 
with some documented occasional conflicts with his spouse 
particularly pertaining to fidelity.  It is clear that the 
family unit is a priority, as the veteran has remained 
married for decades, and has at times mentioned taking steps 
to improve communication in the relationship.  It is 
documented that he spends time with his sons and their 
families.  In addition, the evidence reflects that the 
veteran involves himself in daily activities out of the home, 
to the extent possible in light of his physical limitations, 
such as shopping and going to restaurants.  

With regard to industrial functioning, the record shows that 
the veteran has not worked since 2000.  The veteran himself 
reported that his capacity to be gainfully employed was most 
significantly impacted by health concerns, particularly 
involving being diagnosed with non-Hodgkin's lymphoma in the 
early 1990's, and undergoing subsequent chemotherapy.  As was 
discussed in the 2008 VA examination, it appears that the 
veteran's depression causes moderate impairment overall with 
respect to the veteran's vocational functioning and is 
clearly not the sole factor adversely impacting his 
employability.  

Essentially, the evidence dated from 1999 forward reflects 
fairly steady symptomatology related to depression.  There is 
no indication in the clinical records of a chronic increase 
in symptomatology, consistent with the assignment of a 70 
percent evaluation.  Significantly, from 1999 forward, the 
clinical evidence contains mention of many of the enumerated 
criteria consistent with assignment of only a 30 percent 
evaluation including: documentation of symptoms of depressed 
mood, anxiety, sleep impairment, and complaints of mild 
memory loss without objective evidence of this.  However, 
many of the criteria consistent with assignment of a 50 
percent evaluation are also shown including: impairment of 
short term memory; disturbances of motivation and mood; and, 
as previously discussed, difficulty in establishing and 
maintaining effective work and social relationships

In contrast, the evidence dated from 1999 forward fails to 
show nearly all of the enumerated criteria warranting the 
assignment of a 70 percent evaluation.  In this regard, VA 
evaluations and outpatient records dated between 1999 and 
2008, contain no documented evidence of symptoms of: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  With respect to 
impaired impulse control, the Board observes that lay 
statement provided by the veteran's family members in 2006 
did mention episodes of angry outbursts; however, neither 
those statements nor any clinical records or evaluation 
document any periods of violence or describe any specific 
violent act(s).  

The Board observes that GAF scores ranging from 50 to 65, 
representing serious to mild symptomatology by have been 
assigned during the appeal period extending from 1999 to 
2008.  While not determinative, a GAF score is probative as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 208 (1994).  The assignment of the lowest 
GAF score of 50 was made upon VA examination in 2008; however 
at that time the VA examiner characterized the veteran's 
diagnosed depression as moderate, and not greater in 
severity.  Otherwise, between 1999 and 2008 the assigned GAF 
scores have most often ranged between 51 to 60 indicative of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

In this case, overall, the totality of evidence dated during 
the appeal period, reflects that the veteran's symptoms of 
service-connected depression have been consistent with the 
criteria described for the assignment of a 50 percent 
evaluation, consistent with a showing occupational and social 
impairment with reduced reliability and productivity.  The 
Board concludes that the criteria for a "staged" rating in 
excess of 50 percent for depression have not been met at any 
time during the course of the appeal period.  See 38 C.F.R. § 
4.130, DC 9411 (2007); Fenderson, 12 Vet. App. at 126.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for depression.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to an initial rating in excess of 50 percent for 
depression is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


